               Case 2:21-cv-00364-JMY Document 12 Filed 05/19/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
 JILLIAN SCHROTBERGER                                   :
                                                        :
                           Plaintiff,                   :   Civil Action No. 2:21-CV-00364-JMY
                                                        :
 v.                                                     :
                                                        :
 JOHN DOE, as the ADMINISTRATOR of the                  :
 ESTATE OF ANDREAS SCHNEIDER-                           :
 NEUREITHER                                             :
                                                        :
                           and                          :
                                                        :
 SNP TRANSFORMATION, INC.,                              :
                                                        :
                           and                          :
                                                        :
 SNP SCHNEIDER-NEUREITHER &                             :
 PARTNER SE,                                            :
                                                        :
                            and                         :
                                                        :
 SN ASSETS AMERICAS LLC,                                :
                                                        :
                           Defendants.                  :

      ATTORNEY AFFIDAVIT OF SERVICE PURSUANT TO FED. R. CIV. PRO. 4(h)

          I, Lorena E. Ahumada, hereby certify and affirm:

          1.       I am Of Counsel at the law firm of Kleinbard LLC, and counsel for plaintiff,

Jillian Schrotberger.

          2.       On April 1, 2020, pursuant to Federal Rule of Civil Procedure 4(h), I caused to be

served upon Defendant SN Assets Americas LLC, via United States Postal Service certified mail

return receipt requested, true and correct copies of the Complaint and Summons filed in this

action.




{02077327;v1 }
              Case 2:21-cv-00364-JMY Document 12 Filed 05/19/21 Page 2 of 3




         3.       The Complaint and Summons were mailed to SN Assets’ registered agent, SNP

Applications Americas, located at 4825 West Royal Lane, Irving, Texas 75062. Attached as

Exhibit “A” is a true and correct copy of the certified mail receipt.

         4.       The Complaint and Summons were received by SN Assets’ registered agent at its

address at 2:12 p.m. on April 8, 2021. Attached as Exhibit “B” is a true and correct copy of the

tracking information confirming delivery of the Summons and Complaint.

         5.       I certify and declare that the foregoing is true and correct to the best of

my knowledge, information and belief.




                                              ________________________
                                              LORENA E. AHUMADA
         May 19, 2021




{02077327;v1 }
            Case 2:21-cv-00364-JMY Document 12 Filed 05/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I, Lorena E. Ahumada, hereby certify that on this 19th day of May 2021, a true and

correct copy of Plaintiffs’ Affidavit of Service Pursuant to Federal Rule of Civil Procedure 4(h)

has been filed electronically and is available for viewing and downloading from the Court’s ECF

system. I further certify that I caused a true and correct copy of the same to be served upon the

following in the manner indicated below:

 Via ECF                                            Via US Mail

 Gregory S. Hyman, Esq.                             SNP Schneider-Neureither & Partner SE
 Katharine W. Fogarty, Esq.                         Dossenheimer Landstraße 100, 69121
 Four Penn Center                                   Heidelberg, Germany
 1600 JFK Blvd., Suite 1030
 Philadelphia, PA 19103                             SN Assets Americas, LLC
                                                    125 Fox Glen Circle
 Counsel for Defendant, SNP Transformations,        Irving, TX 75062
 Inc.




                                             /s/ Lorena E. Ahumada
                                             Lorena E. Ahumada




{02077327;v1 }
